      CASE 0:20-cv-01046-DSD-KMM Doc. 15 Filed 08/16/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA
                        CIVIL NO. 20-1046 (DSD/KMM)


 Leon Opiacha,

                   Plaintiff,
                                                           ORDER
 v.

 Department of Human Services,

                   Defendant.


      This    matter   is   before   the    court   upon    the    Report   and

Recommendation of United States Magistrate Judge Kate Menendez,

dated July 14, 2021 (R&R).       No objections have been filed to the

R&R within the time period permitted.           Accordingly, based on the

R&R, the files, records, and proceedings herein, IT IS HEREBY

ORDERED that:

      1.     The petition under 28 U.S.C. § 2254 [ECF No. 7] is

denied;

      2.     No certificate of appealability shall issue; and

      3.     The case is dismissed with prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: August 16, 2021                     /s David S. Doty____________
                                           David S. Doty, Judge
                                           United States District Court
